United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Oakland, CA, Employer
)
___________________________________________ )
J.T., Appellant

Docket No. 10-808
Issued: February 7, 2011

Appearances:
Hank Royal, Esq., for the appellant

Office of Solicitor, for the Director

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 19, 2010 appellant, through his attorney, filed a timely appeal from an Office
of Workers’ Compensation Programs’ schedule award decision dated July 22, 2009. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the schedule award decision.
ISSUE
The issue is whether appellant has more than 23 percent impairment of his right and left
upper extremities based on his bilateral shoulder conditions, for which he received schedule
awards.
FACTUAL HISTORY
On May 2, 2000 appellant, then a 50-year-old custodian, filed an occupational disease
claim alleging that he sustained torn rotator cuffs in the right and left shoulders while in the
performance of duty. The Office accepted his claim for bilateral rotator cuff tears. Left shoulder
arthroscopy to repair rotator cuff tear was performed on September 15, 2000. Right shoulder
arthroscopy was performed on January 30, 2001. Appellant received schedule awards for 23
percent impairment to each arm on August 12, 2002 based on lost range of shoulder motion and

distal clavicle resections.1 He underwent additional surgery to the right shoulder to repair a torn
rotator cuff on May 18, 2007. Appellant received wage-loss compensation benefits.
On July 16, 2008 appellant requested an additional schedule award. By letter dated
August 6, 2008, the Office requested that he obtain an assessment of permanent impairment from
his physician based on the American Medical Association, Guides to the Evaluation of
Permanent Impairment, (fifth edition 2001) (A.M.A., Guides).
In a report dated August 27, 2008, Dr. Noah Weiss, a Board-certified orthopedic surgeon
and treating physician, provided range of motion (ROM) measurements for the shoulders which
included flexion of 150 degrees on the right and 155 degrees on the left, extension of 50 degrees
on the right and left, abduction of 160 degrees on the right and 165 degrees on the left, internal
rotation of 70 degrees on the right and 90 degrees on the left and external rotation of 80 degrees
on the right and left. He advised that appellant was permanent and stationary for both shoulders.
In a September 22, 2008 report, Dr. Weiss reviewed appellant’s history of injury and
treatment and utilized the A.M.A., Guides. For shoulder ROM, he referred to Figures 16-38 and
16-46 and determined that appellant had a four percent impairment of the right upper extremity
and a one percent impairment of the left upper extremity.2 Dr. Weiss referred to Table 16-27 and
advised that the shoulder arthroplasty would warrant 10 percent impairment for each upper
extremity.3 He determined that this would result in an 11 percent impairment of the left upper
extremity and a 14 percent impairment of the right upper extremity.4
In a report dated January 10, 2009, an Office medical adviser reviewed the medical
evidence under the A.M.A., Guides.5 For ROM, she referenced figures in the A.M.A., Guides
and determined for the right shoulder that appellant had two percent impairment for loss of
flexion, no impairment for loss of extension, one percent for loss of abduction and no
impairment for loss of adduction6 The Office medical adviser further found that he had one
percent impairment for loss of internal rotation and no impairment for loss of external rotation.7
For the left shoulder, she determined that appellant had one percent impairment for loss of
flexion but no impairment for loss of extension, loss of abduction, loss of adduction, loss of
internal rotation and loss of external rotation. The Office medical adviser referred to Table 161

The record also reflects that appellant received a schedule award for 22 percent impairment of the left arm, due
to a hand or wrist injury, under File No. xxxxxx369, for total impairment of the left arm of 45 percent. File No.
xxxxxx369 is not before the Board on the present appeal.
2

A.M.A., Guides 450-54, 474-79.

3

Id. at 505-06.

4

Dr. Weiss also noted findings for whole person impairment.

5

The Office medical adviser noted that appellant was previously found to have 23 percent impairment of the right
arm and 45 percent impairment of the left arm with 23 percent based on the shoulder injury and the remainder due to
a wrist/hand injury under a separate claim.
6

A.M.A., Guides 476, 477, Figure 16-40, Figure 16-43.

7

Id. at 479, Figure 16-46.

2

27 and determined that appellant had impairment of 10 percent of each arm due to his bilateral
distal clavicle resection.8 She concurred that he had total impairment for the right upper
extremity of 14 percent and 11 percent to the left upper extremity as this did not represent
additional impairment since the previous determination, she recommended there was no basis for
a schedule award. The Office medical adviser determined that appellant reached maximum
medical improvement on August 27, 2008.
In a February 10, 2009 decision, an Office denied appellant’s claim for an additional
schedule award. It found that the medical evidence did not support an increase in work-related
impairment.
On March 9, 2009 appellant requested a review of the written record. In a letter dated
March 19, 2009, he contended that his employment history was incorrect and provided additional
details of his work duties. Appellant contended that the rating from Dr. Weiss supported an
increase in permanent impairment.
By decision dated July 22, 2009, an Office hearing representative affirmed the Office’s
February 10, 2009 decision.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act9 sets forth the number of
weeks of compensation to be paid for the permanent loss of use of specified members, functions
and organs of the body.10 The Act, however, does not specify the manner by which the
percentage loss of a member, function or organ shall be determined. To ensure consistent results
and equal justice for all claimants under the law, good administrative practice requires the use of
uniform standards applicable to all claimants.11 The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.12
ANALYSIS
Appellant’s claim was accepted bilateral rotator cuff tear. He underwent a left shoulder
arthroscopy on September 15, 2000 and a right shoulder arthroscopy on January 30, 2001 and
May 18, 2007. Based on reports from his treating physician and the Office medical adviser,
appellant was found to have 14 percent impairment of the right upper extremity and 11 percent
of the left upper extremity.

8

Id. at 506.

9

5 U.S.C. §§ 8101-8193.

10

Id. at. § 8107.

11

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

12

A.M.A., Guides (5th ed. 2001); 20 C.F.R. § 10.404.

3

The Board finds that the Office properly determined the impairment to appellant’s right
and left shoulders. Applying Figures 16-40, 16-43 and 16-46 of the fifth edition of the A.M.A.,
Guides13 to the findings of Dr. Weiss, an Office medical adviser properly assigned two percent
impairment for 150 degrees of flexion, zero percent for 50 degrees of extension, one percent for
160 degrees of abduction, zero percent for 40 degrees adduction, zero percent for 80 degrees of
external rotation and one percent for 70 degrees of internal rotation, for a total of four percent
impairment for loss of right shoulder motion. For the left shoulder, the Office medical adviser
assigned one percent impairment for 155 degrees of flexion, zero percent for 50 degrees of
extension, zero percent for 165 degrees of abduction, zero percent for 40 degrees adduction, zero
percent for 80 degrees of external rotation and zero percent for 90 degrees of internal rotation for
a total impairment of one percent for loss of motion in the left arm. Dr. Weiss made the same
impairment findings for loss of ROM.
Under Table 16-27, page 506 of the A.M.A., Guides, Dr. Weiss and the Office medical
adviser determined that appellant had 10 percent upper extremity impairment for the distal
clavicle resections to each shoulder. The Board finds that this was proper under the A.M.A.,
Guides.
Using the Combined Values Chart of the A.M.A., Guides, the right arm rating combined
the 4 percent loss of motion with the 10 percent right distal clavicle resection arthroplasty to total
14 percent impairment of the right upper extremity.14 The 10 percent distal clavicle resection
combined with the 1 percent loss of motion for the left shoulder totaled 11 percent impairment of
the left upper extremity.15
As appellant previously received a schedule award for 23 percent impairment of each
arm, the medical evidence of record does not establish that appellant sustained greater
impairment than that for which he previously received a schedule award.
On appeal, appellant asserts that the schedule award was based on his attending
physician’s report, which included whole person impairment. As noted, Dr. Weiss provided an
impairment rating for each arm and for the whole person and the Office medical adviser based
her calculation on impairment of each arm and not the whole person. While he converted the
individual arm ratings to a whole person rating, the Office does not base schedule award
determinations on whole person impairment. A schedule award is not payable for impairment of
the whole person.16
CONCLUSION
The Board finds that appellant has no more than 23 percent permanent impairment of his
right and left upper extremities based on his accepted shoulder conditions.
13

Id. at 476, 477, 479.

14

Id. at 604.

15

Id.

16

See D.K., 61 ECAB ___ (Docket No. 10-174, issued July 2, 2010).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 22, 2009 is affirmed.
Issued: February 7, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

